Name: 1999/175/Euratom: Council Decision of 25 January 1999 adopting a research and training programme (Euratom) in the field of nuclear energy (1998 to 2002)
 Type: Decision_ENTSCHEID
 Subject Matter: teaching;  research and intellectual property;  electrical and nuclear industries
 Date Published: 1999-03-12

 Avis juridique important|31999D01751999/175/Euratom: Council Decision of 25 January 1999 adopting a research and training programme (Euratom) in the field of nuclear energy (1998 to 2002) Official Journal L 064 , 12/03/1999 P. 0142 - 0153COUNCIL DECISION of 25 January 1999 adopting a research and training programme (Euratom) in the field of nuclear energy (1998 to 2002) (1999/175/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas by Decision 1999/64/Euratom (4), the Council adopted the fifth framework programme of the European Atomic Energy Community (hereinafter referred to as 'the fifth framework programme`) for research and training (hereinafter referred to as 'RT`) activities for the period 1998 to 2002 setting out the general outlines and scientific and technological objectives of the research and training activities to be carried out in the field of nuclear energy;(2) Whereas Article 3 of the fifth framework programme stipulates that the framework programme shall be implemented through specific research and training programmes drawn up in accordance with Article 7 of the Treaty; whereas each programme defines the detailed rules for its implementation, fixes its duration and provides for the means deemed necessary;(3) Whereas, in accordance with Article 4(2) of Council Decision 94/268/Euratom of 26 April 1994 concerning the fourth framework programme of Community activities in the field of research and training for the European Atomic Energy Community (1994 to 1998) (5) and Article 4(2) of the Council Decisions on the specific programmes implementing the fourth framework programme, the Commission has arranged for an external assessment to be conducted which it has transmitted to the European Parliament, the Council and the Economic and Social Committee together with its conclusions and comments;(4) Whereas, in accordance with Article 7 of the Treaty, Council Decision 1999/66/Euratom of 22 December 1998 concerning the rules for the participation of undertakings, research centres and universities for the implementation of the fifth framework programme of the European Atomic Energy Community (6) (hereinafter referred to as 'the rules for participation`) applies to this specific programme; whereas these rules allow the participation of the Joint Research Centre in the indirect actions covered by this specific programme;(5) Whereas, for the purpose of implementing this programme, it may be appropriate to engage in international cooperation activities, in particular on the basis of Article 101 of the Treaty, with third countries and international organisations;(6) Whereas implementation of this programme will also comprise activities and mechanisms aimed at stimulating, disseminating and exploiting RT results, and activities to encourage the mobility and training of researchers;(7) Whereas it is important that the scientific, industrial and user communities should contribute substantially to the definition of activities to be undertaken and should be involved, as appropriate, in the implementation of this programme;(8) Whereas research activities under the fifth framework programme should also be geared towards innovation in order to contribute, inter alia, to the objectives of the first action plan for innovation;(9) Whereas implementation of the JET (Joint European Torus) project has been given to the Joint European Torus (JET) joint undertaking set up under Council Decision 78/471/Euratom (7);(10) Whereas the equal opportunities policy of the Community must be taken into account in the implementation of this programme;(11) Whereas efficient and transparent management contributes to a more effective and user-friendly programme;(12) Whereas administrative expenditure should be included in the Community budget in a transparent fashion;(13) Whereas the implementation of this programme should be monitored with a view to adapting it, where appropriate, to scientific and technological developments; whereas in due course there should also be an assessment of progress with the programme by independent experts;(14) Whereas the Scientific and Technical Committee (STC) has been consulted,HAS ADOPTED THIS DECISION:Article 1In accordance with Article 3(1) of the fifth framework programme, the specific programme on research and training in the field of nuclear energy (hereinafter referred to as the specific programme) is hereby adopted for the period from 25 January 1999 to 31 December 2002.Article 21. In accordance with Article 2 of the fifth framework programme, the amount deemed necessary for carrying out the specific programme is EUR 979 million, including a maximum of 13,5 % for the Commission's administrative expenditure.An indicative breakdown of this amount is given in Annex I.2. Of the amount in paragraph 1:- EUR 238,2 million is for the period 1998 to 1999,and- EUR 740,8 million is for the period 2000 to 2002.In the case referred to in Article 2(1)(c) of the fifth framework programme, the Council shall adapt the latter figure in accordance with Article 2(1)(c), second indent of the fifth framework programme. Pending a decision by the Council, this specific programme shall not be implemented beyond the provision of the first indent.3. The budgetary authority shall, in compliance with the scientific and technological objectives and priorities laid down in this Decision, set the appropriations for each financial year taking into account the availability of resources within the multiannual financial perspective.Article 31. The general outlines, the scientific and technological objectives and the priorities for the specific programme are set out in Annex II. They are consistent with the principles and the three categories of selection criteria indicated in Annex I to the fifth framework programme.2. In accordance with these principles and criteria the selection criteria indicated in Article 9 of the rules for participation shall be applied for the selection of the RT activities to be carried out.All these criteria shall be complied with in the implementation of the programme, including the work programme referred to in Article 5(1), although they may be weighted differently.3. The rules for participation shall apply to the specific programme.4. The detailed rules for financial participation by the Community in the specific programme are those referred to in Article 4 of the fifth framework programme.The indirect RT actions under the specific programme are defined in Annex III to the fifth framework programme.Specific rules for implementing the programme are set out in Annex III to this Decision.Article 4In the light of the criteria referred to in Article 3, and the scientific and technological objectives and priorities set out in Annex II, the Commission:(a) shall monitor, with appropriate assistance from independent external experts, the implementation of the specific programme and, where appropriate, submit proposals to the Council for adapting it, in accordance with Article 5(1) of the fifth framework programme;(b) shall arrange for the external assessment provided for in Article 5(2) of the fifth framework programme to be conducted concerning the activities carried out in the fields covered by the specific programme.Article 51. The Commission shall draw up a work programme specifying:(a) in greater detail, the objectives and RT priorities of Annex II;(b) the indicative timetable for the implementation of the specific programme;(c) the coordination arrangements set out in Annex III;(d) where necessary, the selection criteria and the arrangements for applying them for each type of indirect RT action.2. The work programme shall take account of relevant interests, in particular the scientific, industrial and user communities. It shall serve as a basis for implementing the indirect RT actions according to the procedures set out in the rules for participation.3. The work programme shall be updated where appropriate and be made available by the Commission to all interested parties in a user-friendly form, including in electronic form.Article 61. The Commission shall be responsible for implementing this specific programme.2. For the purposes of implementing this programme the Commission shall be assisted by a consultative committee. The members of this committee can vary according to the different subjects on the committee's agenda. For fission-related aspects, the composition of this committee and the detailed operational rules and procedures applicable to it shall be as laid down in Council Decision 84/338/Euratom, ECSC, EEC (8) dealing with management and coordination advisory committees. For the fusion-related aspects they shall be as laid down in the Council Decision of 16 December 1980 dealing with the consultative committee for the fusion programme.Article 7In accordance with Article 5(4) of the fifth framework programme, the Commission shall regularly inform the Council and the European Parliament of the overall progress of the implementation of the programme.Article 8This Decision is addressed to the Member States.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 236, 28.7.1998, p. 10.(2) Opinion delivered on 15 December 1998 (not yet published in the Official Journal).(3) OJ C 407, 28.12.1998, p. 123.(4) OJ L 26, 1.2.1999, p. 34.(5) OJ L 115, 6.5.1994, p. 31. Decision as last amended by Decision 96/253/Euratom (OJ L 86, 4.4.1996, p. 72).(6) OJ L 26, 1.2.1999, p. 56.(7) OJ L 151, 7.6.1978, p. 10. Decision as last amended by Decision 98/585/Euratom (OJ L 282, 20.10.1998, p. 65).(8) OJ L 177, 4.7.1984, p. 25.ANNEX IINDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY>TABLE>ANNEX IITHE GENERAL OUTLINES, THE SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND THE PRIORITIESINTRODUCTIONThe availability of secure, sustainable and competitive sources of energy is essential to economic growth, prosperity and quality of life in the industrialised world. Economic progress in the developing world will lead to major increases in global energy demand, with possible implications for fuel prices, and could have adverse effects on health and the environment. These problems can only be mitigated through concerted international effort to develop promising technologies. In view of the expected growth in demand for energy, continuing use will need to be made of all potential sources. Nuclear energy makes a significant contribution to the policy of diversifying energy supply and reducing overall emissions of CO2.Nuclear energy has the potential to provide Europe with a secure and sustainable electricity supply at a competitive price. Efforts to develop the safety and security of nuclear energy systems can strengthen the Community's industrial competitiveness, through exploiting the European technological advance and enhance the acceptability of nuclear energy. Minimising radiation exposure from all sources, including medical exposures and natural radiation, will improve the quality of life and will help in addressing health and environmental problems.Strategic objective of the programmeThe aim of this programme is to help exploit the full potential of nuclear energy, both fusion and fission, in a sustainable manner, by making current technologies even safer and more economical, and by exploring promising new concepts. It has three distinct components:- a key action on controlled thermonuclear fusion, the aim of which is to further develop the necessary basis for a decision on and the possible construction of an experimental reactor, as well as basic concepts and technologies required in the longer term,- a key action on nuclear fission, the aims of which are to enhance the safety of Europe's nuclear installations, to improve the competitiveness of Europe's industry, to ensure the protection of workers and the public from radiation and to help solve waste management and disposal problems,- research and technological development activities of a generic nature, the aim of which is to consolidate and advance European knowledge and competence in several areas concerning radiological protection and health.While nuclear fusion research is already fully integrated at a European level, greater and more effective integration of research will be pursued in the area of nuclear fission.Aspects which are relevant to all parts of the programme comprise scientific and technological cooperation with third countries and international organisations to facilitate effective cooperation in important areas of research of mutual interest; the dissemination and optimisation of results; and the training and mobility of researchers to develop the synergy between research and training and facilitate the access to large-scale facilities.The activities carried out under this programme will, where necessary, be closely coordinated with the Joint Research Centre's direct action programme, as described in the fifth framework programme of the European Atomic Energy Community for research and training.(a) KEY ACTIONS(i) Controlled thermonuclear fusionObjectives and RT prioritiesWithin the context of the long-term objectives of the fusion activities set out in the fifth framework programme, the aim of this key action is to further develop the necessary basis for the possible construction of an experimental reactor (the 'Next step`), with the objective of demonstrating the scientific and technological feasibility of fusion power production as well as its potential safety and environmental benefits. In the longer term, it will prepare for the development of a demonstration reactor (DEMO). This activity will be accompanied by relevant physics and technology R& D activities, also involving European industry. In the context of this strategy, the prospect of constructing an experimental reactor should be pursued within the framework of international cooperation such as the international thermonuclear experimental reactor (ITER). This key action should thus enhance the Community's preparedness, from a scientific, technical, financial and organisational point of view, to decide on and support such a future experimental reactor.The contribution of fusion to safe and clean base-load electricity generation will be investigated in the wider context of studies on the socioeconomic aspects of fusion. The mobility and training of scientific and technical personnel; the dissemination of results and the diffusion of information to the public will be an integral part of this key action.The above strategy will entail three main lines:- Next-step activitiesThe fusion physics and technology activities will aim to develop the capacity, especially within the associations, JET and the European industry, to construct and operate an experimental reactor. Europe will continue to participate in the ITER engineering design activities (EDA) with a view to its possible construction.Research priorities: to finalise the design, to complete the tests of prototypes and the supporting research; to finalise the procurement specifications; to consolidate the necessary scientific basis; adaptation of the design of the experimental reactor to at least one possible specific site within the EU and initiation of the dialogue with the potential licensing authorities; to complete the full-scale operation of JET; the possible extended use of the JET facilities by teams from organisations associated with Euratom to obtain further knowledge for the Next step will be explored,- Concept improvementsStructured activities in the field of physics will focus on improving the basic concepts of fusion devices, including from the perspective of preparing the Next step and the conceptual definition of DEMO.Research priorities: the construction, the exploitation and the upgrading of fusion devices, decided on during the previous framework programme and the upgrading of other existing devices; the diagnostics and the means of action on fusion plasmas; the continuation of theoretical studies; studies aiming at operating a remotely located fusion experiment; in addition to magnetic confinement, which includes the main line tokamak research and the pursuit of a range of options such as the stellarator, the spherical tokamak and the reversed field pinch, coordination in the context of a keep-in-touch activity of the national civil research activities on inertial confinement and possible alternative concepts,- Long-term technologyStructured technological activities will be aimed at preparing, in the longer term, for the demonstration reactor (DEMO) and then a prototype reactor.Research priorities: to develop tritium breeding blankets and a reference structural material for constructing DEMO-relevant modules; to carry out prospective studies on advanced low-activation and radiation-resistant materials for DEMO; a new safety and environmental impact assessment; a conceptual study of a DEMO reference design.In addition, the socioeconomic aspects of fusion will be investigated. These socioeconomic studies will include evaluation of economic costs and of social acceptability of fusion, in comparison with other energy sources and should help in evaluating its potential to contribute to sustainable energy generation. Supplementing the technological activities, these studies will inform decisions for the future orientation of the programme.(ii) Nuclear fissionObjectives and RT prioritiesThe main objectives are to help ensure the safety of Europe's nuclear installations, to improve the competitiveness of Europe's industry, to ensure the protection of workers and the public and the safe and effective management and final disposal of radioactive waste and to explore more innovative concepts that are sustainable and have potential longer-term economic, safety, health and environmental benefits. While mainly scientific or technological in nature, the research will also have a significant socioeconomic dimension. A further objective is to contribute, through education and training, towards maintaining within the Union a high level of expertise and competence in nuclear fission.- Operational safety of existing installationsResearch will focus on measures to maintain and improve the safety of existing installations, including the safety aspects of prolonging the lifespan of reactors.RT priorities: to develop a common basis and common methods for determining safe residual lifespans; how ageing affects the integrity of structures and systems; improved methods of inspection and monitoring to enhance safety and reduce occupational exposure; modernisation of control systems; man-machine interface; organisation and management of safety,- Safety of the fuel cycleResearch will be directed towards the development of improved methods for assessing, managing and enhancing the safety of the entire cycle, including existing reactors, to provide a better basis for policy choices, to promote the adoption of best safety practice that is both cost-effective and acceptable in a broader context, and to enhance public confidence. In particular, issues concerning the prevention and management of accidents and a scientifically founded approach to the management and disposal of radioactive waste will be addressed.RT priorities: technological aspects of severe accidents, strategies and methods for the prevention, mitigation and management of accident and post-accident situations; to develop a common understanding and consensus on the management and disposal of radioactive waste, especially long-lived radioactive waste, and its reduction to a minimum including the potential use of chemical separation and transmutation of long-lived isotopes into short-lived isotopes; to test and demonstrate the technical feasibility of deep disposal in underground repositories, including the assessment of repository performance; the long-term behaviour of repository components and experiments in large-scale facilities including underground laboratories, improved methods for assessing and managing safety, including social aspects; development of best practices and maintaining and updating databases, including on decommissioning of nuclear facilities,- Safety and efficiency of future systemsResearch will focus on improving the safety and competitiveness of future systems and facilities in a sustainable development perspective, including advanced and more efficient fuels and more innovative or fundamentally new concepts for energy generation that offer advantages in terms of cost, safety (including the better management of wastes and utilisation of fissile materials), environmental impact and non-proliferation.RT priorities: innovative reactor designs and waste-management concepts; new fuels including better utilisation of fissile material; optimisation of the fuel cycle as a whole, covering safety, health and environmental aspects; enhanced passive safety features and control systems; longer service life for materials and equipment with less need for inspection and maintenance,- Radiation protectionResearch will be aimed at helping operators and regulatory authorities to protect workers and the public during operations in the nuclear fuel cycle, to manage nuclear accidents and radiological emergencies and to restore contaminated environments. It will focus on satisfying the objectives of the key action.RT priorities: integrated risk management and optimisation of protection; real-time occupational exposure monitoring in workplaces; decision support, information exchange and monitoring strategies for emergency management; the restoration and long-term management of contaminated environments.(b) RESEARCH AND TECHNOLOGICAL DEVELOPMENT ACTIVITIES OF A GENERIC NATUREObjectives and RT prioritiesThe objective is to consolidate and advance European knowledge and competence in the radiological sciences in order: to improve the safety and efficacy of industrial and medical uses of radiation; to better assess and manage exposure from natural sources of radiation; to support the development and practical application of radiation protection standards.- Radiation protection and healthResearch will focus on enhancing the understanding of the hazards related to ionising radiation, especially the effects of low-dose radiation, particularly on humans and improving the basis for estimating the risks of low and protracted exposure to ionising radiation.RT priorities: biophysical and molecular-biological aspects of early and late biological effects and their impact on health linked, inter alia, to DNA lesions; epidemiology; prevention and treatment of radiation injury,- Environmental transfer of radioactive materialResearch will focus on improving our understanding of the behaviour of radioactive material in the environment, with a view to developing sound policy and good practice in managing the impact of natural and artificial sources of radiation in the environment.RT priorities: behaviour and fluxes of radionuclides in the biosphere; evaluation of the vulnerability of different environments to radioactive contamination; conceptual and methodological bases for restoring contaminated environments,- Industrial and medical uses and natural sources of radiationResearch will focus on enhancing the safety and efficacy of medical and industrial uses of radiation, on the better assessment and management of exposures to natural sources of radiation and on conceptual and methodological issues in achieving better radiological protection.RT priorities: innovative approaches for medical diagnosis and industrial uses of radiation; optimisation of radiation protection in industry and medicine; management of exposure to natural radiation; risk perception and communication,- Internal and external dosimetryResearch will focus on improving methods for assessing exposure to radiation from external or internal sources and developing innovative monitoring techniques which take advantage of progress in materials science and digital electronics.RT priorities: dosimetry of complex radiation fields and incorporated radionuclides; retrospective dosimetry; innovative monitoring techniques.(c) SUPPORT FOR RESEARCH INFRASTRUCTURESCollaboration within Europe among nuclear research institutes and with other nuclear organisations is relatively well developed. This should be intensified in future in response to the ongoing rationalisation and downsizing of many national nuclear research programmes. More effective integration and better exploitation of research will be needed to continue ensuring safe use of nuclear energy and to keep European industry competitive.Objectives and activitiesThe objective is to enhance access to and improve the consistency of the nuclear research fabric within the Community so that optimal use can be made of the available resources to the competitive advantage of European industry, and to continue ensuring the safe and acceptable exploitation of nuclear technologies.Large-scale facilitiesContinued access to large-scale facilities is essential and can be facilitated by shared use and collaborative programmes. Priority areas for support will include facilities for investigating core degradation, containment performance and materials testing, accelerators, underground laboratories for testing and demonstrating concepts for the deep geological disposal of wastes and for dosimetric and radio-biological experiments.NetworkingExisting networks will be reinforced and others established where they can demonstrably enhance the achievement of the programme objectives or broader Community goals: support for extensive and diverse networks, focusing on the key issues for nuclear safety, waste management and disposal, decommissioning, emergency preparedness and response, radiation protection, emerging safety or other technological issues.Databases and tissue banksExisting databases will be reinforced and others established where the need arises. Priority areas will include extending or establishing databases on: decommissioning and dismantling techniques; the performance and safety of waste disposal; the safety assessment of major components; the mitigation of severe accidents; epidemiological studies. A data bank of tissues and biological samples from patients treated by radiotherapy and people affected by nuclear accidents will also be established in order to develop, inter alia, joint epidemiological and biological studies on radio-induced lesions.ANNEX IIISPECIFIC RULES FOR IMPLEMENTING THE PROGRAMMEThe specific programme will be implemented through the indirect RT actions as provided for in Annex III to the fifth framework programme, with the exception of: (i) grants for cooperating with third countries; (ii) research training networks, which are defined in point 2 of this Annex. In addition, the following rules specific to this programme will apply:1. Accompanying measuresThe accompanying measures will comprise in particular:- studies in support of the specific programme, including the preparation of future activities and in particular studies on socioeconomic aspects of fusion (such as the evaluation of costs and social acceptability),- the exchange of information, conferences, seminars, workshops and scientific and technical meetings,- recourse to external expertise, including access to scientific databases, in particular for the purposes of the monitoring of the specific programme provided for in Article 5(1) of the fifth framework programme, the external assessment provided for in Article 5(2) of the fifth framework programme and the evaluation of indirect RT actions and the monitoring of their implementation,- dissemination, information and communication activities, including scientific publications, and activities for the exploitation of the results and the transfer of technologies. The dissemination activities will be carried out in accordance with the provisions of Title II, Chapter 2 of the Treaty,- training schemes related to the RT activities covered by the specific programme, including special training courses for the key action on nuclear fission. The purpose of these special training courses is to maintain a high level of expertise and competence within the Community. They supplement the national training programmes when a particular need arises (e.g. Community added-value, subsidiarity). Particular attention will be given to training dedicated to the rapid dissemination of the results of national and Community research programmes,- support for schemes to provide information and assistance for research players, including SMEs.2. Supplementary training schemesFor the purposes of this specific programme, the following two training schemes, which will be limited in scope, will be implemented:- grants for cooperating with third countries: under the key action on nuclear fission, these grants enable young research workers from the countries of central and eastern Europe and the new independent States of the former Soviet Union to spend time working at laboratories in the Community which are involved in implementing the specific programme,- research training networks: set up in advanced or emerging fields of research, these networks deal with topics freely chosen by the researchers. Their main aim is to train young pre- and post-doctoral research workers.3. Financial contributionThe levels of financial contribution towards the various indirect RT actions are as laid down in Annex III to the fifth framework programme.In the case of the key action on controlled thermonuclear fusion, participation in the specific programme is envisaged within the framework of contracts of association with Member States (plus with Switzerland) or organisations in the Member States, within the framework of the JET joint undertaking, the NET Agreement or any related multilateral agreement between the Community and the associated organisations (which would also take account of the Community's participation in ITER-EDA) or other contracts of limited duration, particularly with organisations in a Member State which has no association.In accordance with point 4 of Annex III to the fifth framework programme, projects are carried out in the frame of shared-cost research and technological development. These are implemented in accordance with the procedures laid down in the association contracts, the JET statutes, the NET Agreement, the ITER-EDA Agreement or any other multilateral agreement between the Community and the associated organisations and/or legal entities which may be set up subject to the approval of the advisory committee referred to in Article 6 of the specific programme. The creation of consortiums for integrated projects having a common objective will be encouraged.The fifth framework programme will, as a general rule, make a uniform annual financial contribution of about 25 % towards the current expenditure of associations and towards contracts of limited duration. Having consulted the consultative committee referred to in Article 6 of the specific programme, the Commission may finance:- the capital costs of specifically defined projects to which priority status has been awarded by the advisory committee referred to in Article 6 of the specific programme, at a uniform rate of 45 %,- specifically defined activities (such as the possible use oft the JET facilities after 1999), carried out under a multilateral agreement between Euratom and associated organisations or a legal entity, at a maximum rate of 75 %,- procurements and services which can only be provided by industry, at a maximum rate of 100 %.In the case of project and activities receiving a financial contribution up to 45 % or 75 %, all the associations and organisations taking part in the key action on controlled thermonuclear fusion have the right to take part in the experiments carried out on the equipment concerned. The detailed rules governing the Community's participation in the JET joint undertaking are laid down in the JET statutes, which were adopted by Council Decision 78/471/Euratom of 30 May 1978 on the establishment of the Joint European Torus (JET) joint undertaking (1).The detailed rules governing the Community's participation in activities related to the detailed ITER project (ITER-EDA) are laid down in the EDA Agreement (2), in Protocol No 2 to that Agreement and its accompanying documents (3) and in the amendment extending the EDA Agreement and the relevant arrangements (4).4. Additional provisions concerning the rules for participationThe agreements referred to in the second indent of Article 5(1) of the rules for participation are agreements between the Community and the associated organisations and/or undertakings. The Committee referred to in Article 6 of the specific programme must be consulted on these agreements.In accordance with Annex II to the fifth framework programme and with Article 5(3) of the rules for participation, legal entities established in countries of central and eastern Europe or in States which were formerly part of the Soviet Union may receive financing under the fifth framework programme in the area of nuclear fission, provided they make an essential contribution to achieving the objectives of the specific programme which cannot be provided by other means.5. Coordination arrangementsThe Commission will endeavour to ensure complementarity between the indirect RT actions under the programme, in particular by grouping them around a common objective, and to avoid duplication, while respecting the legitimate interests of proposers of indirect RT actions.As far as possible, coordination will also be ensured between actions under the specific programme and those carried out in:- other specific programmes implementing the fifth framework programme,- the research, technological development and demonstration programmes implementing European Parliament and Council Decision No 182/1999/EC of 22 December 1998 concerning the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002) (5),- other European research frameworks including Eureka and COST,- other Community research-related instruments.It will comprise:(i) the identification of common themes or priorities, resulting in particular in:- the exchange of information,- the carrying out of work decided on jointly, entailing in particular the joint initiation of one of the procedures referred to in Article 8 of the rules for participation,(ii) the reassignment of proposals for indirect RT actions between the specific programme and the specific research, technological development and demonstration programmes of the fifth framework programme.(1) OJ L 151, 7.6.1978, p. 10. Decision as last amended by Decision 98/585/Euratom (OJ L 282, 20.10.1998, p. 65).(2) OJ L 244, 26.8.1992, p. 13.(3) OJ L 114, 5.5.1994, p. 25.(4) OJ L 335, 10.12.1998, p. 61.(5) Decision adopted on 22 December 1998 (not yet published in the Official Journal).